Exhibit 10.34


CHANGE OF CONTROL AGREEMENT


THIS CHANGE OF CONTROL AGREEMENT (this "Agreement"), made as of August 14, 2017
is by and among CUSTOMERS BANK, a Pennsylvania bank ("Bank"), and Carla Leibold
an individual ("Executive"). This Agreement and all terms and conditions
contained herein shall become operative only upon the event of a Change of
Control as defined in this Agreement.


Background
Bank wishes to secure the future services of Executive by providing Executive
the severance payments provided in this Agreement as additional incentive to
induce Executive to devote Executive's time and attention to the interests and
affairs of the Bank (the "Agreement").


NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and intending to be legally bound hereby, the parties agree as follows:


1.
Employment. Except strictly to such extent (if any) as may be provided in
another agreement between Bank and Executive, Executive shall remain an employee
at will of the Bank hereafter. This Agreement is not an employment agreement,
but shall only be interpreted as governing the payment of severance, which may
be due to Executive upon termination of Executive's employment with Bank under
the specific circumstances described in this Agreement. No provision of this
Agreement shall be interpreted to derogate from the power of Bank or its Board
of Directors to terminate the employment of the Executive, subject nevertheless
to the terms of this Agreement.



2.
Compensation. The compensation to be paid by Bank to Executive from time to
time, including any fringe benefits or other employee benefits, shall not be
governed by this Agreement. This Agreement shall not be deemed to affect the
terms of any stock options, employee benefits or other agreements between the
Bank and Executive.



3.
Severance Payments upon Termination of Employment After a "Change in Control."
This Agreement does not govern any termination of Executive's employment with
Bank which occurs prior to a "Change in Control" as defined in subsection (e) of
this Section. No inference shall be drawn from any provision of this Section
concerning the rights and obligations of the parties in connection with a
termination of Executive's employment prior to a Change in Control.

 
(a)
Termination by Company for Cause or Not for Cause. If Executive's employment is
terminated by Bank (i) for "Cause" (as defined in subsection (c) of this
Section) at any time, or (ii) with or without Cause prior to a Change in
Control, Executive shall have no right to any severance under this Agreement due
to such termination. If Executive is terminated by Bank other than for Cause
within one (1) year after the date of a Change in Control, Executive's right to
a severance payment under this Agreement shall be as set forth in subsection (f)
of this Section. If Executive is terminated by the Bank within the second year
after the date of a Change of Control, the severance shall be reduced from 200%
to 100% of the calculation as set forth in subsection (f)(i) and (ii) of this
section.



(b) Termination by Executive for Good Reason or Not for Good Reason. If
Executive terminates Executive's employment with Bank (i) prior to a Change in
Control, or (ii) without "Good Reason" (as defined in subsection (d) of this
Section) at any time, Executive shall have no right to any severance under this
Agreement due to such termination. If Executive terminates Executive's
employment with Bank for Good Reason within one (1) year after a transaction
resulting in a Change in Control is consummated,




-1-

--------------------------------------------------------------------------------




Executive's right to a severance payment under this Agreement shall be as set
forth in subsection (f) of this Section.


(c) Definition of "Cause." For the purpose of this Agreement, "Cause" means
actions of or failure to act by Executive which would authorize the forfeiture
of fringe benefits or other remuneration under Executive's written contract of
employment with the Bank or, if there is no written contract of employment, (I)
the willful material failure to perform the duties to the Bank required of
Executive (other than any such failure resulting from incapacity due to physical
or mental illness of Executive or material changes in the direction and policies
of the Board of Directors of Bank), if such failure continues for thirty (30)
days after a written demand for substantial performance is delivered to
Executive by the Bank which specifically identifies the manner in which it is
believed that Executive has failed to attempt to perform his or her duties here
under; (2) the willful engaging by Executive in misconduct materially injurious
to the Bank; (3) receipt by the Bank of a notice (which shall not have been
appealed by Executive or shall have become final and non-appealable) of any
governmental body or entity having jurisdiction over the Bank requiring
termination or removal of Executive from his or her then present position, or
receipt of a written directive or order of any governmental body or entity
having jurisdiction over the Bank (which shall not have been appealed by
Executive or shall have become final and non-appealable) requiring termination
or removal of Executive from his or her then present position; or (4) personal
dishonesty, incompetence, willful misconduct, willful breach of fiduciary duty
involving personal profit or conviction of a felony. For purposes of this
paragraph, no act, or failure to act, on Executive's part shall be considered
"willful" unless done or omitted to be done by Executive in bad faith and
without reasonable belief that his or her action or omission was in the best
interest of Bank. Any act or omission to act by Executive in reliance upon a
written opinion of counsel to Bank shall not be deemed to be willful.


(d) Definition of "Good Reason." For purposes of this Agreement, "Good Reason"
shall mean (i) any reduction in title or an adverse change in Executive's
responsibilities or authority which are inconsistent with, or the assignment to
Executive of duties inconsistent with, Executive's position with the Bank
immediately prior to such action; or (ii) any reduction in Executive's annual
base salary as in effect on the date hereof or as the same may be increased from
time to time, or (iii) any reassignment of Executive, on a permanent or
temporary basis, to an office located More than 20 miles from the Executive’s
office as of the date of this Agreement, unless such reassignment results in the
Executive’s office being closer to Executive’s primary residence or does not
substantially increase the average commuting time of the Executive.


(e)
Definition of ·Change in Control." For purposes of this Agreement, a "Change in
Control" of the Bank shall mean:

(i)
There occurs a merger, consolidation or other business combination or
reorganization to which the Bank is a party, whether or not approved in advance
by the Board of Directors of the Bank, in which (A) the members of the Board of
Directors of the Bank immediately preceding the consummation of such transaction
do not constitute a majority of the members of the Board of Directors of the
resulting corporation and of any parent corporation thereof immediately after
the consummation of such transaction, and (B) the shareholders of the Bank
immediately before such transaction do not hold more than fifty percent (50%) of
the voting power of securities of the resulting corporation;

(ii)
There occurs a sale, exchange, transfer, or other disposition of at least fifty
percent (50%) of the assets of the Bank to another entity, whether or not
approved in advance by the Board of Directors of the Bank (for purpose of this
Agreement, a sale of more than one-half of the branches of the Bank would



-2-



--------------------------------------------------------------------------------




constitute a Change in Control, but for purposes of this paragraph, no branches
or assets will be deemed to have been sold if they are leased back
contemporaneously with or promptly after their sale);
(iii)
A plan of liquidation or dissolution is adopted for the Bank; or

(iv)
Any "person" or any group of "persons" (as such term is defined in Sections
13(d) and 14(d) of the Exchange Act), as if such provisions were applicable to
the Bank, other than the holders of shares of the Bank's common stock in
existence on the date of the Opening for Business, is or shall become the
''beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), as if
such rule were applicable to the Bank, directly or indirectly, of securities of
the Bank representing 50% or more of the combined voting power of the Bank's
then outstanding securities.

(v) For purposes of this agreement, the date of the Change of Control shall be
the calendar date upon which a change of control event occurs. However, if an
executive is terminated for other than Cause during the period between when a
written undertaking outlining the principal conditions of a contemplated change
of control transaction (including, but not limited to, a letter of interest or
intent) is executed by the parties and the date of the Change of Control, the
Executive shall be entitled to the same compensation and benefits as the
Executive would have received had the Executive been terminated in the first
year following the Change of Control date.


(f)
Severance. If Executive is entitled to severance under subsection (a) or (b) of
this Section, Bank shall pay as severance to Executive the sum of the following
amounts in a single lump sum within 60 days following the date of his
termination of employment, subject to all tax withholding obligations of the
Bank: (i) two hundred percent (200%) of the highest rate of base annual salary
that was payable to or for the benefit of Executive at any time during the
12-month period ending on the date of Executive's termination of employment; and
(ii) two hundred percent (200%) of the average of the aggregate annual
performance bonuses that have been earned by the Executive for performance by
the Executive during each of the three (3) most recent fiscal years of the Bank
ended with or prior to the date of Executive's termination of employment. If
Executive shall not have been employed by the Bank for three (3) full fiscal
years prior to the time the Executive becomes entitled to severance payments
under this Section, the average used shall be determined based on the number of
full and partial fiscal years of the Bank in which the Executive was so employed
and that have ended with or prior to the date of Executive's termination of
employment.



(g)
Any termination of Executive's employment by Bank or by Executive shall be
communicated by a dated, written notice, signed by the party giving the notice,
which shall (i) indicate the specific termination provision in this Agreement
relied upon; (ii) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive's employment under the
provision so indicated; and (iii) specify the effective date of termination. In
addition, Executive shall not be considered to have terminated his employment
for Good Reason unless he provides such written notice to the Bank within 90
days of Executive’s being notified or otherwise becoming aware of the initial
existence of a condition creating Good Reason, and upon notice of which the Bank
must be provided a period of at least 30 days during which it may remedy the
condition and not be required to pay the severance payment.



(h)
Notwithstanding any provision of this Agreement to the contrary, if, as a result
of a payment provided for under or pursuant to this Agreement, together with all
other payments in the nature of compensation provided to or for the benefit of
the Executive under any other plans or agreements in connection with a Change in
Control, the



-3-



--------------------------------------------------------------------------------




Executive becomes subject to excise taxes under Section 4999 of the Code, then
the amount of severance to be paid pursuant to this Agreement shall be reduced
to the maximum amount allowable without causing Executive to become subject to
such excise taxes. Such maximum amount shall be determined by a registered
public accounting firm selected by the Compensation Committee of the Board of
Directors of the Bank, whose determination, absent manifest error, shall be
treated as conclusive and binding.
 
(i)
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise . The severance
payment provided for in this Agreement shall not be reduced by any compensation
or other payments received by Executive after the date of termination of
Executive's employment from any source.



4.
Payment Obligations Absolute. Provided that the preconditions for payment set
forth in this Agreement are fully satisfied, Bank's obligation to pay Executive
the severance payment provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off counter claim, recoupment, defense or other right which Bank may have
against Executive. All amounts payable by Bank hereunder shall be paid without
notice or demand.



5.
Executive's Covenants. Executive agrees to the restrictions set forth in this
Section.



(a)
Executive covenants and agrees that Executive will not at any time, either
during his or her employment with the Bank or thereafter, use, disclose or make
accessible to any other person, firm, partnership, corporation or any other
entity any Confidential and Proprietary Information (as defined herein), other
than to (i) Executive's attorney or spouse in confidence, (ii) while employed by
the Bank, in the business and for the benefit of the Bank, or (iii) when
required to do so by a court of competent jurisdiction, any government agency
having supervisory authority over the business of the Executive or the Bank or
any administrative body or legislative body, including a committee thereof, with
jurisdiction . For purposes of this Agreement, "Confidential and Proprietary
Information" shall mean non-public, confidential, and proprietary information
provided to the Executive concerning, without limitation , the Bank's financial
condition and/or results of operations, statistical data, products, lists of
customers or customer information, information relating to marketing plans,
management development reviews, including information regarding the capabilities
and experience of the Bank's employees, compensation, recruiting and training ,
and human resource policies and procedures, policy and procedure manuals,
together with all materials and documents in any form or medium (including oral,
written, tangible, intangible, or electronic) concerning any of the above, and
other non­public, proprietary and confidential information of the Bank;
provided, however, that Confidential and Proprietary Information shall not
include any information that is known generally to the public or within the
industry other than as a result of unauthorized disclosure by the Executive. It
is specifically understood and agreed by the Executive that any non-public
information received by the Executive during Executive's employment by the Bank
is deemed Confidential and Proprietary Information for purposes of this
Agreement. In the event the Executive's employment is terminated for any reason,
the Executive shall immediately return to the Bank upon request all Confidential
and Proprietary Information in Executive's possession or control.



(b)
Executive agrees that during his or her employment with the Bank and for a
period of twelve (12) months thereafter, provided that Executive has received or
is entitled to receive severance hereunder, unless the Executive obtains the
Bank's prior written permission, which may be granted or denied at the Bank's
sole and absolute discretion,



-4-



--------------------------------------------------------------------------------




the Executive shall not: (i) solicit or divert to any competitor of the Bank or,
upon termination of the Executive's employment with the Bank, accept any
business from any individual or entity that is a customer or a prospective
customer of the Bank, to the extent that such prospective customer was
identifiable as such prior to the date of the Executive's termination , except
that this covenant of non-solicitation shall not apply with respect to anyone
who, while having previously been a customer or prospect of the Bank, is no
longer a customer or prospect of the Bank at the time of the solicitation ; or
(ii) Induce or encourage any officer and/or employee of the Bank to leave the
employ of the Bank, hire any individual who was an employee of the Bank as of
the date of the termination of the Executive's, or induce or encourage any
customer, vendor, participant, agent or other business relation of the Bank to
cease or reduce doing business with the Bank or in any way interfere with the
relationship between any such customer, vendor, participant, agent or other
business relation and the Bank.


(c)
For a period of twelve (12) months, after any resignation or termination of
Executive's employment for any reason, provided that Executive has received or
is entitled to receive severance hereunder, Executive shall not, directly or
indirectly, within 0 miles from the Executive’s primary work location as of the
Change of Control date, enter into or engage directly or indirectly in
competition with the Bank or any subsidiary or other company under common
control with the Bank, in any financial services business conducted by the Bank
or any such subsidiary at the time of such resignation or termination, either as
an individual on his own or as a partner or joint venture, or as a director,
officer, shareholder, employee, agent, independent contractor, nor shall
Executive assist any other person or entity in engaging directly or indirectly
in such competition.



6.
Amendments. No amendments to this Agreement shall be binding unless in writing,
signed by both parties, which states expressly that it amends this Agreement.



7.
Notices. Notices under this Agreement shall be deemed sufficient and effective
if (i) in writing and (ii) either (A) when delivered in person or by facsimile,
e-mail, telegraph or other electronic means capable of being embodied in written
form or (B) forty-eight (48) hours after deposit thereof in the U.S. mails by
certified or registered mail, return receipt requested, postage prepaid,
addressed to each party at such party's address first set forth above and, in
the case of Bank, to the attention of the Chairman of the Board, or to such
other notice address as the party to be notified may have designated by written
notice to the sending party.



8.
Prior Agreements. There are no other agreements between Bank and Executive
regarding Executive's employment as of the date of this Agreement. This
Agreement is the entire agreement of the parties with respect to its subject
matter and supersedes any and all prior or contemporaneous discussions,
representations, understandings or agreements regarding its subject matter



9.
Assigns and Successors. The rights and obligations of Bank under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of Bank and Executive, provided, however, that Executive shall not
assign or anticipate any of his Rights hereunder, whether by operation of the
law or otherwise. For purposes of the this Agreement "Bank" shall also refer to
any successor to Bank, whether such succession occurs by merger, consolidation,
purchase and assumption, sale of assets or otherwise.



10. Executive's Acknowledgement of Terms. Executive acknowledges that he or she
has read the Agreement fully and carefully, understands its terms and it has
been entered into by Executive voluntarily. Executive acknowledges that any
payments be made hereunder will constitute additional compensation to Executive.


-5-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused the due execution of this
Agreement as of the date first set forth above.




 
 
Attest:
  
 
/s/ Kathleen Fitzpatrick


Print Name: Kathleen Fitzpatrick
Title: AVP, Senior Legal Specialist
Bank:
CUSTOMERS BANK
 
 
By: /s/ Robert E Wahlman


Print Name: Robert E Wahlman
Title: EVP & CFO 
Witness:
 
/s/ Carlyn D'Amico
Print Name: Carlyn D'amico
Executive:
 
/s/ Carla Leibold
Print Name: Carla Leibold





-6-

